Per Curiam,
The controlling questions in this case are practically ruled by Pitcher v. People’s Street Railway Co., 154 Pa. 560, which was a suit brought by the father of the present beneficial plaintiff for loss of services resulting from the same alleged negligence of the defendant company that is complained of in this case.
An examination of the testimony has failed to convince us that there was any error in discharging the rule to take off the judgment of nonsuit. There is nothing in either of the specifications of error that requires discussion. For reasons given by the learned president of the 3d judicial district, (who specially presided at the trial), in his opinion discharging the rule to take off the nonsuit, we think the judgment should not be reversed.
Judgment affirmed.